NUMBERS
                                 13-15-00218-CV
                                & 13-15-00237-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

CITY OF PORT ISABEL, TEXAS,
MARIA DE JESUS GARZA,
GUILLERMO TORRES AND JOE E. VEGA,                                        Appellants,

                                          v.

JUAN JOSE “JJ” ZAMORA, SR.
AND MARTIN C. CANTU,                                                      Appellees.


                   On appeal from the 444th District Court
                        of Cameron County, Texas.


                         ORDER OF ABATEMENT
               Before Justices Garza, Benavides and Perkes
                             Order Per Curiam
      Appellants, the City of Port Isabel (the “City”), Texas, Maria de Jesus Garza,

Guillermo Torres and Joe E. Vega, have perfected two appeals of orders rendered in trial
court cause number 2015-DCL-2342-H. Attorney Humberto Silva, purporting to represent

appellants, filed a “Motion to Show Authority” on June 23, 2015, in which he requests in

part that we abate the appeals and remand to the trial court for determination as to

whether attorneys Robert L. Collins, Audrey Guthrie and Christopher D. Lewis have

authority to bring the appeals on behalf of the City. See TEX. R. CIV. P. 12. On June 30,

2015, Silva filed a separate “Motion to Show Authority and Motion to Strike Briefs” in

which he requests in part that we abate the appeals and remand to the trial court for

determination as to (1) whether attorney Michael Cowen has authority to bring the

appeals on behalf of appellants Garza and Vega, and (2) whether attorney Frank E. Perez

has authority to bring the appeals on behalf of appellant Torres. See id. We requested

and received responses from Collins, Cowen, and Perez. Appellees have also filed a

response supporting Silva’s motions.

       Having reviewed the motions and responses, this Court hereby ABATES the

appeals and REMANDS to the trial court in order for the trial court to consider the

foregoing matters regarding the legal authority of attorneys Collins, Guthrie, Lewis,

Cowen, and Perez to act as attorneys of record for appellants and to file notices of appeal

on their behalf. The trial court is ordered to immediately cause notice to be given and

conduct a hearing on this matter. The trial court shall make and file appropriate findings

of fact and conclusions of law and cause them to be included in a clerk’s record; cause

the hearing to be transcribed and included in a reporter’s record; and have these records

forwarded to the Clerk of this Court within thirty days from the date of this order. If the

trial court requires additional time to comply, the trial court should so notify the Clerk of

this Court.



                                             2
       If the parties to this appeal wish to provide this Court with any briefing regarding

the trial court’s findings and conclusions, any such briefing will be due in this Court within

ten days after rendition of those findings and conclusions.

       The motions to show authority and motion to strike will be CARRIED WITH THE

CASE pending receipt of the foregoing records and briefing, if any, and further order of

the Court.


                                                  PER CURIAM

Delivered and filed the
29th day of July, 2015.




                                              3